Citation Nr: 0120025	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-06 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
benefits in excess of $380.00 per month on behalf of children 
of the veteran. 


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran's children in appellant's custody
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1971.  Two of the veteran's children are in the 
custody of the appellant, their mother, who is bringing this 
claim on their behalf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the RO that 
increased the amount of apportionment for the two children of 
the veteran in the appellant's custody to $380.00 per month, 
effective May 1, 1998.  Both the veteran and the appellant 
disagreed with that increase in May 1998, and, after 
additional evidence was submitted, a statement of the case 
(SOC) was issued in April 1999 to both parties.  Later that 
same month, the appellant submitted a timely substantive 
appeal of the denial of an apportionment in excess of 
$380.00. 

The appellant's June 2000 Travel Board testimony before the 
undersigned Board Member appears to raise a question as to 
whether the apportionment for one of the veteran's children 
in her custody was improperly discontinued while that child 
was pursing a course of education, apparently high school.  
This testimony is referred to the RO for follow-up, and 
submission of the claim to the RO, if the appellant wishes to 
pursue such a claim. 





REMAND

The appellant contends that an increased apportionment of the 
veteran's compensation benefits on behalf of the two children 
of the veteran in her custody is warranted because of 
economic hardship.  She further asserts that the children, 
who attained the age of majority during the pendency of this 
claim, will be unable to pursue further education without an 
increased apportionment. 

At the outset, the Board notes that, because allowance of the 
appellant's claim could result in a decreased amount of 
benefits paid to the veteran, this is a contested claim.  The 
statutory and regulatory provisions regarding contested 
claims are for application, even though the veteran did not 
submit a timely substantive appeal after issuance of the 
statement of the case, since the appellant submitted a timely 
substantive appeal as to the contested claim.  38 U.S.C.A. § 
7105A (West 1991); 38 C.F.R. §§ 19.100, 20.500-20.504, 20.713 
(2000).

Under 38 C.F.R. § 19.100, all interested parties are to be 
notified of the action taken by the RO in a simultaneously 
contested claim and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.  Under 38 C.F.R. § 20.713, if a hearing is scheduled 
for one party interested in a contested claim, all parties 
interested in that claim are to be furnished with notice of 
such hearing and afforded an opportunity to be present and 
submit or identify evidence.  In this case, it appears that 
both the appellant and the veteran were provided with 
appropriate notice of all submissions, agency determinations, 
notices, and hearings, until the appellant was scheduled for 
a requested Travel Board hearing.  The claims file does not 
reflect that the veteran or his representative was notified 
of the appellant's scheduled Travel Board hearing, which was 
conducted in June 2000.  

Also, during the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The RO 
should review the claims files and the contested case 
procedures to determine what impact, if any, the VCAA has on 
this case.

Under the circumstances, the Board concludes that the 
following development is necessary: 

1. The veteran should be provided with a 
copy of the hearing transcript of the 
Travel Board hearing conducted in June 
2000, and should be provided an 
opportunity to present any 
comments/arguments with regard thereto.  
The veteran should also be advised of his 
right to request a hearing as to the 
contested claim.  If the veteran requests 
and is scheduled for a Travel Board, 
videoconference, or other hearing, the 
appellant should be notified and afforded 
an opportunity to be present.

2.  A VA field examination should be 
conducted for the purpose of obtaining 
information regarding the current income, 
expenses and assets of the veteran and of 
the appellant, and of any individuals 
residing with them, including the 
veteran's current spouse, if he is 
currently married, as well as the income, 
expenses, and assets of any child of the 
veteran residing with the appellant, or 
of any individual residing with the 
veteran, and any other member of either 
household.  The claims file or a copy of 
this REMAND should be provided to the 
examiner for review prior to the field 
examination. 
 
3. The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

4.  The appellant's claim for an 
increased apportionment in excess of 
$380.00 per month on behalf of the two 
children of the veteran in her custody 
should be reviewed under the procedures 
for contested claims, and, after all 
appropriate notification to all 
interested parties, the RO should 
readjudicate the claim.  Each party 
interested in the contested claim should 
be provided a supplemental statement of 
the case (SSOC)and the appropriate period 
of time response in contested claims.

The case should then be returned to the Board for completion 
of appellate review. The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must also be afforded expeditious treatment by the 
RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, provides  for expeditious handling of all remanded 
cases.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2000).




